Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Disentimos; realmente no nos queda otro remedio. En el día de hoy, una mayoría de los integrantes del Tribunal, en una acción inusitada e incomprensible, confirma una sen-tencia emitida por el Tribunal de Circuito de Apelaciones, la cual es claramente errónea.
Al así actuar, el Tribunal: (1) pasa por alto el hecho de que al establecer la norma jurisprudencial —en el caso de R.D.T. Const. Corp. v. Contralor I, 141 D.P.R. 424 (1996)— le dimos efecto prospectivo a la norma que hoy aplica de forma retroactiva; (2) hace caso omiso del hecho de que las circunstancias y hechos específicos del presente caso son casi idénticos a los hechos y circunstancias del mencionado caso de R.D.T. Const. Corp. v. Contralor I, ante, hechos y circunstancias que lo llevaron a no aplicar en dicho caso la norma que establecía en el mismo; (3) e ignora el hecho de que, en el presente caso, existe una circunstancia o hecho adicional que todavía hace más improcedente la aplicación al presente caso de la norma establecida prospectivamente en R.D.T. Const. Corp. v. Contralor I, ante.(1)
Durante el mes de agosto de 1995, el Departamento de Hacienda de Puerto Rico comenzó una investigación admi-nistrativa en torno a la responsabilidad contributiva del aquí recurrido, Eugenio González Cardona; en específico, por éste alegadamente haber incumplido, de forma volun-*776taria e intencional, con la obligación legal de rendir las planillas correspondientes a los años contributivos de 1991, 1992 y 1993, dentro del término prescrito por ley.
A esos fines, y al amparo de las Sees. 6121 y 6128 del Código de Rentas Internas de Puerto Rico de 1994 (13 L.P.R.A. sees. 8121 y 8128) —las cuales le confieren auto-ridad al Secretario de Hacienda para examinar libros, citar testigos a declarar o para requerir la producción de libros, papeles o constancias en el curso de una investigación le-gítima— dicho funcionario expidió, el 15 de marzo de 1996, un subpoena duces tecum, dirigido el mismo a la Coopera-tiva de Ahorro y Crédito Hermanos Unidos, con el propó-sito de obtener ciertos documentos e información relacio-nada con las cuentas y transacciones económicas del recurrido González Cardona en dicha institución durante los aludidos años. Dicho subpoena duces tecum fue diligen-ciado por el Agente Especial del Negociado de Evasión Contributiva del antes mencionado departamento, Sr. Ed-mundo Santiago Rivera, el día 18 de marzo de 1996; co-menzándose a recibir los documentos requeridos de la Coo-perativa en el Departamento de Hacienda aproximadamente dos (2) meses más tarde, esto es, du-rante el mes de mayo de 1996. El recurrido González Car-dona no fue notificado de la expedición de este subpoena duces tecum dirigido a la Cooperativa.
El Agente Especial Santiago Rivera, sin embargo, in-tentó notificar o citar personalmente al recurrido González Cardona para que compareciera al Departamento de Hacienda el día 28 de marzo de 1996, mediante requerimiento a esos fines expedido por el Secretario el 20 de marzo de 1996, pero éste se negó a recibir la mencionada citación. En atención a ello, se le envió el referido requerimiento al re-currido, mediante correo certificado con acuse de recibo. No existe constancia ni recibo alguno, sin embargo, acredi-tativo de que el recurrido González Cardona recibiera dicho requerimiento. Éste no se presentó al Departamento *777de Hacienda, según ello le era requerido en la citación, el 28 de marzo de 1996.
Como consecuencia de la investigación administrativa realizada por el Departamento de Hacienda, Eugenio Gon-zález Cardona fue acusado, ante la Sala Superior de San Juan del Tribunal de Primera Instancia de tres (3) viola-ciones a la Ley de Contribución sobre Ingresos de Puerto Rico, por alegadamente incumplir, de manera voluntaria e intencional, con la obligación legal de rendir planillas de contribución sobre ingresos correspondientes a los años contributivos 1991, 1992 y 1993, dentro del término pres-crito por ley.
Llegado el día de la celebración del juicio en su fondo, y habiendo comenzado el proceso de desinsaculación del Ju-rado que habría de intervenir en el mismo como juzgador de los hechos, la defensa radicó una moción en la cual so-licitó, por el fundamento de que no se había cursado la debida notificación al recurrido, la supresión de cierta evi-dencia documental en poder del Ministerio Público, entre las cuales se encontraba la documentación que el Departa-mento de Hacienda había obtenido de la Cooperativa de Ahorro y Crédito Hermanos Unidos. *
El tribunal de instancia, no obstante la objeción del Mi-nisterio Fiscal, decidió dilucidar la cuestión planteada al amparo de las disposiciones de la Regla 9(C) de Evidencia, 32 L.P.R.A. Ap. IV, celebrando una vista a los fines de es-cuchar el testimonio del Agente Especial Santiago Rivera respecto al diligenciamiento de los requerimientos expedi-dos por el Secretario de Hacienda.
El tribunal de instancia suprimió la evidencia obtenida por el Departamento de Hacienda de la antes mencionada Cooperativa de Ahorro y Crédito Hermanos Unidos. Ci-tando el caso de R.D.T. Const. Corp. v. Contralor I, ante, determinó que el recurrido González Cardona tenía dere-cho a que el Departamento de Hacienda le notificara a él de su intención de requerir los documentos en controversia *778de la referida cooperativa y que, no habiéndolo así hecho dicha agencia, procedía decretar la supresión de dicha evidencia.
Inconforme, el Estado acudió ante el Tribunal de Cir-cuito de Apelaciones, vía certiorari, en revisión de dicha determinación. Dicho foro judicial confirmó el dictamen del tribunal de instancia, aun cuando por otros fundamentos. Razonó el foro apelativo intermedio —citando a H.M.C.A. (R.R.), Inc., etc. v. Contralor, 133 D.P.R. 945 (1993)— que: en el presente caso lo que había ocurrido era un “registro administrativo sin orden judicial”; que el recurrido tenía una expectativa razonable de intimidad sobre los docu-mentos bancarios; y que el Estado no había demostrado que existieran las circunstancias que lo relevan de obtener una orden judicial, expedida en virtud de una determina-ción de causa probable, para llevar a cabo un registro.
El Procurador General de Puerto Rico compareció ante este Tribunal en revisión, vía certiorari, de la decisión emi-tida por el Tribunal de Circuito de Apelaciones, impután-dole a dicho foro haber errado
... al resolver, en las circunstancias particulares del presente caso, que el requerimiento de documentos en virtud del cual se obtuvo la evidencia suprimida por el Tribunal de Primera Ins-tancia, constituyó un registro administrativo realizado sin or-den judicial. (Enfasis suplido.) Petición de certiorari, pág. 7.
Expedimos el auto. En el día de hoy, una mayoría de los integrantes del Tribunal confirma la sentencia emitida por el foro apelativo intermedio. Diferimos; veamos por qué.
h-f hH
La correcta solución, y entendimiento, de la controver-sia planteada en el presente caso hace necesario que haga-mos un poco de historia en cuanto a la evolución de nues-tra jurisprudencia en esta materia. Como certeramente señala el Procurador General de Puerto Rico, en el exce-*779lente alegato que radicara en el presente caso, en Srio. de Hacienda v. Tribl. Superior, 81 D.P.R. 666 (1960), expresa-mos —al interpretar la derogada Sec. 413(a) del Código de Rentas Internas de la Ley de Contribuciones sobre Ingre-sos de 1954 (13 L.RR.A. ant. see. 3413), la cual es idéntica a la vigente Sec. 6121(a) del Código de Rentas Internas de Puerto Rico de 1994 (13 L.P.R.A. sec. 8121(a)— que la fa-cultad de investigación del Secretario de Hacienda
... es de naturaleza inquisitiva. Tal facultad es indispensable para que dicho funcionario pueda cumplir su obligación de co-brar las contribuciones sobre ingresos impuestas por ley. Dicha sección, dado el fin público que persigue, debe ser interpretada liberalmente. El alcance del examen que el Secretario de Hacienda puede llevar a cabo, ya a su propio requerimiento o ya mediante el auxilio de una orden del Tribunal Superior, cuando el contribuyente se negare a permitir el examen, se rige por la pertinencia que tengan los libros, papeles, etc., a ser examina-dos, con las materias que deban incluirse en la planilla objeto de investigación. Srio. de Hacienda v. Tribl. Superior, ante, pág. 672.
En el antes mencionado caso expresamos, además, que los poderes concedidos en la ley
... se extienden a todas las personas, además del propio contri-buyente, que tengan récords o información pertinente a la de-terminación de la responsabilidad contributiva de la persona bajo investigación, incluyendo a un banco con quien el contri-buyente ha realizado negocios bancarios. (Enfasis suplido.) Srio. de Hacienda v. Tribl. Superior, ante, pág. 674.
Por último, señalamos en dicho caso que la
... objeción constitucional de los contribuyentes fundada en la violación de su derecho a la protección contra registros, incau-taciones y allanamientos irrazonables garantizado por la Sec-ción 10 del Artículo II de nuestra Constitución y la Enmienda Cuarta de la Constitución Americana, carece de méritos. La re-lación entre dichos contribuyentes y [la institución bancaria] es una de acreedor y deudor. Los libros y récords del banco son propiedad de éste. Por lo tanto, los contribuyentes carecen de interés en la propiedad de dichos documentos y no están prote-gidos por las disposiciones constitucionales que invocan. ... Sin *780embargo, en el supuesto de que se tratara del examen de libros, récords u otros documentos propiedad de los contribuyentes, la base constitucional de la objeción, sería la irrazonabilidad, im-pertinencia o ausencia de necesidad de la pesquisa. (Énfasis suplido y citas omitidas.) Srio. de Hacienda v. Tribl. Superior, ante, pág. 675.
Esta norma fue reiterada por este Tribunal, en el año 1977, en Pueblo v. Domínguez Fraguada, 105 D.P.R. 537 (1977); allí expresamos que por
... razón de egreso y proyección fuera del ámbito de vida íntima del individuo pierden la calidad de papeles y efectos privados y la protección de la Cuarta Enmienda, concordante de la Sec. 10 de nuestra Carta de Derechos, los cheques, hojas de depósito y estados financieros de que se desprende el cliente de un banco ... y los documentos de contabilidad de ingresos entregados por el contribuyente investigado a su abogado. Pueblo v. Domínguez Fraguada, ante, págs. 544-545.
Esa era la norma vigente al momento —15 de marzo de 1996— en que el Departamento de Hacienda requirió, de la Cooperativa de Ahorro y Crédito Hermanos Unidos, la do-cumentación referente al aquí recurrido Eugenio González Cardona y al momento —mayo de 1996— en que dicha ins-titución le remitió al referido departamento la documenta-ción requerida. Dicho de otra manera, conforme los dictá-menes de este Tribunal, vigentes en dichos momentos, el Secretario de Hacienda tenía plena facultad para requerir, directamente de una institución bancaria o financiera, in-formación pertinente a la responsabilidad contributiva de un ciudadano, sin que tuviera la obligación el Secretario de notificar a’ éste sobre dicho requerimiento ya que a dicho sujeto no se le reconocía interés o expectativa de intimidad sobre los documentos en cuestión.
Dicha norma, no hay duda, fue modificada por la deci-sión que este Tribunal emitiera en R.D.T. Const. Corp. v. Contralor I, ante. En dicho caso este Tribunal reconoció, por vez primera, la existencia de expectativa razonable de intimidad, de parte de un ciudadano, sobre documentos e *781información personal en poder de una institución bancaria.(2) AI así resolver, expresamos que en el Puerto Rico de hoy, es prácticamente una necesidad recurrir a las instituciones bancarias para participar adecuadamente en la vida económica; para esto, las distintas entidades finan-cieras requieren y reciben información que revela patrones y estilos de vida de cada uno de sus clientes, así como su situación económica. Señalamos en dicho caso que el crite-rio decisivo para determinar si se trata de información pro-tegida constitucionalmente, es la expectativa razonable de intimidad de los depositantes y que los bancos e institucio-nes financieras tienen el deber de salvaguardar la intimi-dad de sus depositantes so pena de incurrir en responsabi-lidad civil.
A la luz de la práctica bancaria en nuestra jurisdicción, y de la protección que nuestra Constitución provee a los ciudadanos contra intervenciones irrazonables del Estado, expresamos en el citado caso de R.D.T. Const. Corp. v. Contralor I, ante, que ni las empresas ni los individuos tienen por qué presumir que al proveer información a los bancos están renunciando a su expectativa de intimidad sobre la misma. Consecuencia lógica e inescapable de lo así re-suelto es que la protección contra registros, allanamientos e incautaciones irrazonables se activa automáticamente *782ante cualquier intrusión potencial de parte de las autori-dades estatales sobre dichos documentos.(3)
El hecho de que, en ocasiones, nos hayamos referido a acciones estatales, como la del caso de autos, bajo la clasi-ficación de “requerimiento de documentos” no niega el he-cho que realmente nos enfrentamos ante lo que constitucio-nalmente resulta ser un registro.(4) En otras palabras, el requerimiento de documentos, luego de nuestra decisión en R.D.T. Const. Corp. v. Contralor I, ante, es, a todos los fines legales, un registro', ello, luego de que se le extendiera a esos documentos el manto de la expectativa razonable de intimidad en el antes citado caso.
Valga señalar que un requerimiento de documentos, como el del caso de autos, no es más que la propuesta de un registro en aras de obtener el consentimiento de la otra parte. En consecuencia, toda la normativa jurisprudencial y estatutaria relativa a los registros consentidos, es de aplicación a los casos de requerimiento de documentos en *783que el requerido da su consentimiento. Claro está, en los casos en que el requerido rehúsa acceder al registro,(5) y en ausencia de factores justificativos de un registro sin orden, la autoridad administrativa no tendrá otra opción que no sea atender fielmente al mandato constitucional de obte-ner una orden judicial basada en causa probable.(6) E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197 (1984).
La jurisprudencia interpretativa de la garantía contra registros y allanamientos irrazonables ha hecho extensiva la misma tanto a registros, allanamientos e incautaciones de índole penal, como administrativa, y ha creado una pre-sunción de invalidez cuando éstos se llevan a cabo sin or-den judicial previa. E.L.A. v. Coca Cola Bott. Co., ante. Ante la ausencia de una orden judicial que autorice la in-*784tervención, el Ministerio Público viene en la obligación de demostrar la existencia de circunstancias que hicieron in-necesaria la obtención de la orden judicial. Véanse: Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986); Pueblo v. Lebrón, 108 D.P.R. 324 (1979).(7)
En nuestro ordenamiento constitucional, la razonabili-dad de un requerimiento de documentos emitido mediante subpoena (subpoena duces tecum), depende de: que la in-vestigación que se lleve a cabo esté dentro de la autoridad conferida por la ley al funcionario que expide el requeri-miento; que el requerimiento no sea demasiado indefinido; y que la información solicitada sea razonablemente perti-nente al asunto específico bajo investigación. Véase H.M.C.A. (P.R.), Inc. etc. v. Contralor, ante.(8)
*785f — I h — I
En vista a todo lo anteriormente expuesto, no hay duda de que la determinación del Tribunal de Circuito de Apela-ciones —a los efectos de que el recurrido González Cardona tenía una expectativa razonable de intimidad sobre los do-cumentos en poder de la Cooperativa, razón por la cual lo ocurrido en el presente caso fue un “registro”— es una co-rrecta en derecho.
Incidió, sin embargo, el referido foro apelativo interme-dio al confirmar, dados los hechos particulares del presente caso, la determinación del foro de instancia de suprimir la evidencia en el mismo. Veamos por qué.
Resulta importante enfatizar, y recordar, que este Tribunal en el citado caso de R.D.T. Const. Corp. v. Contralor I, ante, sostuvo la validez del requerimiento allí impug-nado, no obstante el hecho de que, como en el presente caso, no se le había notificado de dicho requerimiento a la persona afectada; ello, por razón de que consideramos ra-zonable el requerimiento en controversia y debido al hecho de que se había actuado el amparo de la norma jurispru-dencial hasta entonces vigente. En otras palabras, a la nueva norma que establecimos en dicho caso le dimos efecto prospectivo.
Somos del criterio que igual solución se impone en el presente caso. El recurrido González Cardona, no hay duda, conforme lo resuelto, en fecha posterior, en R.D.T. Const. Corp. v. Contralor I, ante, tenía una expectativa ra-zonable de intimidad sobre la documentación en posesión de la Cooperativa de Ahorro y Crédito Hermanos Unidos. Tampoco hay duda, por otro lado, que nuestro ordena-miento jurídico le concede facultad al Secretario para exa-minar libros, papeles, constancias, etc., en la realización de *786una investigación contributiva y para ello tiene la facultad de citar testigos y requerir la producción de documentos. Por otro lado, el requerimiento que hizo el Secretario a la mencionada cooperativa estaba claramente definido y la información solicitada era pertinente a la investigación que llevaba a cabo.
En otras palabras, y al igual que en el caso de R.D.T. Const. Corp. v. Contralor I, ante, en el presente caso exis-tían hechos concretos que motivaron la intervención e in-vestigación del Secretario; la autoridad legal del Secretario de Hacienda para así actuar era incuestionable; y la infor-mación solicitada era pertinente a la investigación que se estaba realizando. No hay duda, por otro lado, que el recu-rrido González Cardona —al igual que el sujeto en el caso de R.D.T. Const. Corp. v. Contralor I, ante— no recibió dicho requerimiento.
Como indicáramos anteriormente, en R.D.T. Const. Corp. v. Contralor I, ante, sostuvimos el requerimiento im-pugnado, no obstante la falta de notificación, por razón de que el requerimiento era uno razonable y por el hecho de que se hizo conforme a la norma entonces vigente.(9) Una conclusión similar resulta mandatoria en el presente caso ya que la situación es prácticamente idéntica al caso de R.D.T. Const. Corp. v. Contralor I, ante.
A ello debe añadírsele el hecho de que el Departamento de Hacienda intentó, en el presente caso, citar al aquí recu-rrido González Cardona para una vista administrativa y éste se negó a recibir dicha citación(10) vista administrativa en la cual el recurrido González Cardona hubiera podido levantar, entre otros planteamientos, la improcedencia del *787requerimiento de documentos que el Departamento de Hacienda le había hecho a la Cooperativa de Ahorro y Crédito Hermanos Unidos, sin que antes se le hubiera notificado a él de ello, y la inadmisibilidad de dicha evidencia en un procedimiento administrativo, o judicial, sin su consenti-miento o sin la obtención de una orden judicial a esos efectos.
González Cardona prefirió o decidió, de forma volunta-ria, negarse a recibir dicha citación. Su actuación nos trae a la mente lo expresado, por este Tribunal, en Hach Co. v. Pure Water Systems, Inc., 114 D.P.R. 58 (1983). En el mismo —caso en que la demandada rehusó recibir copia de la demanda y del emplazamiento que le fuera enviado por correo certificado— este Tribunal sabiamente expresó que:
Por último, es de tenerse en cuenta que en este caso la recu-rrente tuvo una razonable oportunidad de enterarse del conte-nido de la demanda que le fuera enviada con el emplazamiento por correo certificado a la dirección que aceptó como correcta. Su actuación al rehusar recibir dicha correspondencia fue un obstáculo puesto por ella misma en el procedimiento. No puede quejarse de sus propias actuaciones. (Énfasis suplido.) Hach Co. v. Pure Water Systems, Inc., ante, pág. 63.
En el presente caso —al igual que la demandada en el citado caso de Hach Co. v. Pure Water Systems, Inc., ante— el recurrido González Cardona se negó a recibir una cita-ción de manos de un oficial del Departamento de Hacienda para una vista administrativa, en la cual no sólo se pudo haber enterado del requerimiento de documentos a la Coo-perativa, sino que en donde pudo haber hecho todos los planteamientos legales pertinentes. ¿De qué se puede que-jar ahora? En nuestra opinión, de muy poco, si de algo.

(1) La Mayoría, además, y como consecuencia de la interpretación equivocada que hace de una jurisprudencia del Tribunal Supremo de Estados Unidos, suprime erróneamente una evidencia por razón de no haber el Estado cumplido con una norma o requisito que no se exigía al momento en que el Estado actuó con el propó-sito de obtener dicha evidencia.


(2) Es por todos conocido que la Cuarta Enmienda de la Constitución de Estados Unidos protege a los ciudadanos contra registros, allanamientos e incautaciones irrazonables. Dicha disposición establece el alcance mínimo de los derechos indivi-duales reconocidos en el Art. II, Sec. 10 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. R.D.T. Const. Corp. v. Contralor I, 141 D.P.R. 424 (1996). Fue en atención a la Cuarta Enmienda de la Constitución federal que la Corte Suprema de Estados Unidos resolvió en Katz v. United States, 389 U.S. 347 (1967), que la prohibición de registros y allanamientos irrazonables protege a las personas, no a lugares o cosas. El derecho a la intimidad, por lo tanto es un atributo de la persona que puede tomarse unas veces tangible y otras intangible, según atienda la expectativa razonable de intimidad que abrigue el individuo. La Consti-tución del Estado Libre Asociado de Puerto Rico proyecta su brazo protector de los derechos individuales tan lejos como se extienda la expectativa de intimidad del individuo hasta la frontera de lo que la sociedad está dispuesta a reconocer o tolerar como razonable.


(3) La doctrina aprobada por la Corte Suprema de Estados Unidos en Katz v. United States, ante, y adoptada por nosotros en R.D.T. Const. Corp. v. Contralor I, ante, para el caso de los registros mediante el requerimiento de documentos es la norma vigente en Puerto Rico, rechazando así cualquier limitación a la regla de exclusión que descanse en conceptos de posesión o propiedad.


(4) Aclaramos que aunque generalmente los conceptos “registro”, “allanamiento” e “incautación” son abordados conjuntamente, realmente no son lo mismo. Según explica Resumil:
“[p]ueden producirse registros sin allanamiento previo así como incautaciones sin que haya precedido alguno de los otros dos eventos.
“El término ‘allanamiento’ se define como ‘la entrada de la fuerza pública en un recinto cerrado’ o la entrada ‘en casa ajena contra la voluntad del dueño’. La Regla 229 de Procedimiento Criminal al definir la orden de allanamiento alude a éste como mandamiento para “buscar y ocupar determinada propiedad mueble ...’ sin utilizar los vocablos ‘entrar’ o ‘irrumpir’ que caracterizan la definición semántica. La Regla 232 sobre el diligenciamiento utiliza los vocablos ‘sitio donde se ocupare la propiedad’ y ‘casa o local donde se ocupó’, haciendo notar que el allanamiento requiere la en-trada en un lugar con el propósito de registrar.
“La acción de registrar se refiere al examen o reconocimiento con atención a una búsqueda. Así la Regla 229 de Procedimiento Criminal define la orden de registro como el mandamiento expedido dirigido a buscar determinada propiedad.
“La incautación se refiere a la toma de posesión u ocupación de objetos y, aun-que no requiere registro previo, en el contexto de la orden de registro o allanamiento se provee también la ocupación de propiedad que sea resultado del registro.” (Esco-lios y énfasis suprimidos.) O.E. Resumil de Sanfilippo, Derecho Procesal Penal, New Hampshire, Ed. Butterworth, 1990, T. 1., págs. 204-205.


(5) La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2192, dispone que toda persona a la que se le solicite información, conforme se autoriza en esta sección, podrá impugnar la solicitud de la agencia por medio del procedimiento adjudicativo según se establece en la ley especial de que se trate y en las Secs. 3.1-3.18 (3 L.P.R.A. secs. 2151-2168) de la ley. La impugnación sólo podrá fundamentarse en que el requerimiento de información es irrazonable o excede la autoridad de la agencia por no tener relación alguna con la zona de intereses contemplados en la ley o leyes de que se trate.
Por supuesto, la persona a quien se requieren los documentos puede invocar su privilegio constitucional de no incriminarse, en cuyo caso podrá ser compelida a producir la información requerida por la agencia mediante orden judicial expedida por el Tribunal de Primera Instancia; en cuyo caso el tribunal ordenará que no podrá usarse dicha información en ningún proceso criminal contra la persona que suminis-tró la información. 3 L.P.R.A. see. 2193.


(6) Sobre el quantum de prueba requerido para determinar causa probable para expedir órdenes de registro, allanamiento o incautación, hemos dicho que ya que el grado de intrusión con la intimidad y dignidad del intervenido es, en suma, general-mente más intenso en los registros penales que en los administrativos, se justifica estándares diferentes, menos rigurosos, o para fijar la naturaleza de la prueba ne-cesaria para establecer causa probable en casos de registros administrativos. Mien-tras estos adquieran más visos de carácter penal, sin embargo, más se acercarán los dos géneros de registro. Si el objetivo primario de un registro administrativo es' obtener evidencia para un proceso penal, deberá cumplirse con las normas tradicio-nales exigibles en las causas de naturaleza criminal. Del otro lado, si en el curso de una inspección civil bona fide se descubre prueba utilizable en un proceso penal, ello de por sí no invalidará el registro. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197 (1984).
Ya hemos dicho que en el caso de los registros administrativos la razonabilidad del registro solicitado dependerá de que la investigación que se lleve a cabo esté dentro de la autoridad conferida por la ley; que el requerimiento no sea demasiado indefinido; y que la información solicitada sea razonablemente pertinente al asunto específico bajo investigación. H.M.C.A. (P.R.), Inc., etc. v. Contralor, 133 D.P.R. 945 (1993). Además, recordemos la justificación de casos de emergencia.


(7) Pueblo en interés menor N.O.R., 136 D.P.R. 949 (1994). Por supuesto, la jurisprudencia ha establecido distinciones entre los métodos investigativos para efec-tos de determinar la razonabilidad de la intervención. De ese modo, se han aplicado distintos criterios dependiendo, por ejemplo, si se trata de allanamiento de hogares o negocios; de inspecciones administrativas de establecimientos comerciales; o si la investigación está limitada a la entrega de documentos. Véanse E.L.A. v. Coca Cola Bott. Co., ante; H.M.C.A. (P.R.), Inc., etc. v. Contralor, ante.


(8) Es necesario acentuar y distinguir aquí lo resuelto en los casos normativos relativos a registros, allanamientos e incautaciones de índole administrativos y los cuales se constituyen en la trilogía E.L.A. v. Coca Cola Bott. Co., ante, H.M.C.A. (P.R.), Inc., etc. v. Contralor, ante, y R.D.T. Const. Corp. v. Contralor I, ante.
En E.L.A. v. Coca Cola Bott. Co., ante, nos enfrentamos a un proceso adminis-trativo de allanamiento, registro e incautación con orden. Allí resolvimos que las investigaciones administrativas están sujetas, por norma general, á la garantía pro-vista por el Art. II, Sec. 10 de la Constitución de Puerto Rico, ante, y, con ello, al requisito de razonabilidad y causa probable. Valga señalar que desde entonces dis-tinguíamos entre un requerimiento y una incautación de documentos como conceptos distintos.
En H.M.C.A. (P.R.), Inc., etc. v. Contralor, ante, estuvimos ante un caso de allanamiento y registro, por lo cual se determinó que la agencia administrativa de que se trate necesita de una autorización judicial para poder irrumpir y registrar en los archivos de la parte que reclama, con derecho, una expectativa razonable de intimidad.
R.D.T. Const. Corp. v. Contralor I, ante, se ocupa de un registro, como el del caso de autos, mediante el requerimiento de documentos en poder de una institución bancaria. En este caso resolvimos que es necesario que la persona que abriga la expectativa razonable de intimidad sobre dichos documentos sea notificada del re-gistro solicitado. Aclaramos, definitivamente, que los individuos tienen derecho a albergar una expectativa razonable de intimidad sobre los documentos bancarios que origine y que estén en poder de la institución bancaria. Por lo tanto, la protección constitucional al derecho de intimidad adquiere plena vigencia ante los requerimien-tos de documentos y se activa, de esa forma, el requisito de razonabilidad en el *785registro y el mandato general de la obtención de una orden judicial previa basada en causa probable para el registro. La razonabilidad del registro sin orden, señalamos, se determinará a la luz de los tres (3) criterios ya esbozados.


(9) Resulta, cuando menos curioso, que el citado caso de R.D.T. Const. Corp. v. Contralor I, ante, este Tribunal no hiciera mención alguna de la jurisprudencia federal que hoy cita en apoyo de su conclusión; sobre todo, cuando consideramos el hecho de que el Juez ponente, en ambos casos, es el mismo.


(10) La mayoría del Tribunal, al confirmar la sentencia del Tribunal de Circuito de Apelaciones, está “premiando” al recurrido González Cardona por su actividad de desprecio y displicencia hacia nuestro ordenamiento jurídico.